Order entered July 2, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01659-CV

                        ESTATE OF CLOYD D. YOUNG, DECEASED

                            On Appeal from the Probate Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. PR-09-02344-1

                                             ORDER
       We GRANT appellee’s July 1, 2013 second agreed motion for an extension of time to

file a brief. Appellee shall file her brief on or before July 31, 2013.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE